Case 1:18-cv-23854-JEM Document 20 Entered on FLSD Docket 12/14/2018 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  CESAR PINEDA, individually and on
  behalf of a class of others similarly situated        CASE NO.: 18-CV-23854-JEM

            Plaintiff,

  v.

  TELECLARO, LLC

        Defendants.
  __________________________________/

                         DEFENDANT, TELECLARO, LLC’S MOTION TO
                         DISMISS PLAINTIFF’S AMENDED COMPLAINT

            The Defendant, TELECLARO, LLC (hereinafter referred to as “Defendant”), a Florida

  Limited Liability Company, by and through their undersigned counsel, and pursuant to Federal

  Rule of Civil Procedure 12(b)(6), hereby moves this Honorable Court to dismiss Plaintiff, CESAR

  PINEDA’S (hereinafter referred to as “Plaintiff”), Amended Complaint [Docket Entry #15], for

  his failure to state a claim upon which relief can be granted. In support thereof, Defendant states

  as follows:

                                          INTRODUCTION

            The instant matter is a putative class action brought under the Telephone Consumer

  Protection Act, 47 U.S.C. §227, against Defendant, relating to the alleged sending of twenty-five

  (25) text messages to Plaintiff’s cellular phone number. For the reasons set forth herein, Plaintiff’s

  Amended Complaint should be dismissed.

                                     MEMORANDUM OF LAW

       I.       MOTION TO DISMISS STANDARD OF REVIEW




                                                    1
Case 1:18-cv-23854-JEM Document 20 Entered on FLSD Docket 12/14/2018 Page 2 of 4



           To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

     material…’to state a claim to relief that is plausible on its facts.”” Ashcroft v. Iqbal, 556 U.S.

     662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A facially

     plausible claim must allege facts that are more than merely possible…The plausibility standard

     calls for enough fact to raise a reasonable expectation that discovery will reveal evidence of

     the defendant’s liability.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir.

     2012)(internal citations and quotation marks omitted). While this Court must assume the truth

     of well pleaded factual allegations, “legal conclusions without adequate factual support are

     entitled to no assumption of truth.” Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011).

     Applying these well-known standards to the Complaint demonstrates that Plaintiff’s claims

     should be dismissed.

     II.      PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED BECAUSE IT FAILS
              TO STATE A PLAUSIBLE CLAIM UNDER THE TCPA

           Plaintiff’s Complaint appears to assert that Defendant violated 47 U.S.C. §227(b)(1)(A) of

     the Telephone Consumer Protection Act (“TCPA”) by using mass-automated technology

     through a third-party company hired by Defendant to send marketing text messages on

     Defendant’s behalf en masse. [Docket Entry #15 ¶4]. Plaintiff further alleges, upon

     information and belief, the third-party company is Callture Communications, Inc. [Docket

     Entry #15 ¶5]. However, the allegations set forth in Plaintiff’s Complaint fail to state a claim

     with the requisite plausibility to withstand dismissal.

           A seller is not directly liable for violations of the TCPA unless it initiates a call, but may

     be held vicariously liable under federal common law agency for principles for a TCPA

     violation by a third-party telemarketer. See In re Dish Network, LLC, 28 FCC Rcd 6574,

     6582(2013). TCPA case law would allow a case like the Plaintiff’s to proceed against

                                                     2
Case 1:18-cv-23854-JEM Document 20 Entered on FLSD Docket 12/14/2018 Page 3 of 4



     TELECLARO, LLC, even though TELECLARO, LLC, is not the party alleged to be sending

     the text messages. Under the TCPA, “a seller would be responsible [under the TCPA] for the

     unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on

     the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer

     was violating the TCPA on the seller’s behalf and the seller failed to take effective steps to

     force the telemarketer to cease that conduct.” See Id., 28 FCC Rcd at 6592.

         Here, it is not alleged that TELECLARO, LLC sent the text messages to Plaintiff, rather it

     is alleged that a third-party company allegedly hired by TELECLARO, LLC sent marketing

     text messages on TELECLARO, LLC’S behalf. From the allegations in Plaintiff’s Amended

     Complaint, it appears Plaintiff is attempting to create a relationship between TELECLARO,

     LLC and the third-party company Callture Communications, Inc. However, to find such

     relationship, Plaintiff is required to provide enough evidence to find such relationship to be

     facially plausible, which in this instance Plaintiff has failed to do. There are no factual

     allegations describing whether TELECLARO, LLC, knew, or reasonably should have known,

     that Callture Communications was violating the TCPA on the seller’s behalf or that

     TELECLARO, LLC, failed to take effective steps to force Callture Communications, Inc., to

     cease that conduct. The Plaintiff has failed to adequately plead any agency relationship

     between TELECLARO, LLC and Callture Communications, Inc., and thus, failed to assert

     vicarious liability under section 227(b)(1)(A)(iii) of the TCPA.

         WHEREFORE, Defendant, TELECLARO, LLC, respectfully requests that this Honorable

  Court enter an Order granting this Motion, dismissing Plaintiff’s Amended and providing for such

  additional relief as the Court deems just and proper.




                                                   3
Case 1:18-cv-23854-JEM Document 20 Entered on FLSD Docket 12/14/2018 Page 4 of 4



  Dated: December 14, 2018                            Respectfully submitted,

                                              By: /s/ Nataline Garcia       .
                                                      Nataline Garcia
                                                      FBN: 1007959
                                                      Email: NGarcia@raygarcialaw.com
                                                      Law Office of Ray Garcia, P.A.
                                                      Attorney for Defendant, TELECLARO, LLC
                                                      14850 SW 26th Street, Suite 204
                                                      Miami, Florida 33185
                                                      Telephone: (305) 227-4030
                                                      Fax: (305) 223-9811

                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 14, 2018, I electronically filed the foregoing document
  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel and parties of record identified on the below Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

  Jibrael Jaralla Said Hindi
  E-mail: jibrael@jibraellaw.com
  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, 17th Floor
  Fort Lauderdale, Florida 33301
  Telephone: 954-907-1136
  Attorney for Plaintiffs


                                                             /s/ Nataline Garcia .
                                                             Nataline Garcia
                                                             Fla. Bar No. 1007959




                                                 4
